I must respectfully dissent from the majority opinion as to the fourth assignment of error. I believe that the trial court correctly determined that negligent homicide was not a lesser included offense based on the facts in this case and, therefore, it was not error to refuse to instruct the jury.
The majority quotes State v. Gates, supra, at 487, 2 OBR at 613-614, 442 N.E.2d at 1324, wherein the court stated: "[i]f under any reasonable view of the evidence it is possible for the trier of fact to find defendant not guilty of the greater offense and guilty of the lesser offense, the instruction on the lesser included offense must be given * * *." It is thus apparent that the determination of whether an instruction on a lesser included offense should be given must necessarily focus on the evidence presented at trial. *Page 65 
In the instant case, it was clearly established that the victim was shot twice. The prosecution's expert witness, R.C. Fischer, testified that the weapon could discharge if it was in a half-cocked position and was bumped or dropped. The expert further testified that prior to discharging a second time, the weapon had to be either manually cocked or the cylinder had to be manually rotated in a clockwise direction. Without this manual rotation, the second bullet could not have been in front of the firing pin. In my opinion, based on this evidence, no one under the facts of this case could reasonably find against the state and for the defendant with respect to the element of "purposely." Only by a strained, unreasonable finding would it be possible for the trier of fact to find defendant not guilty of the greater offense and guilty of the lesser offense.
Accordingly, I would overrule defendant's fourth assignment of error, and affirm the judgment of the trial court.